DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,480,376 to Knox.
	As to claim 1, Knox teaches a method comprising: sensing, by one or more sensors mounted proximate to a motor shaft of a motor, one or more identifiers located on the motor shaft(col. 2: lines 15-28), the motor being associated with an electrically submersible pump ESP positioned in a wellbore of a geological formation(col. 1: 27-31, col. 4: lines 9-31); determining one or more of a rotation direction and rotation speed of the motor shaft based on the sensing of the one or more identifiers(col. 10: lines 2-13); and powering the motor to pump fluid from a reservoir in the geological formation to a surface of the geological formation based on the one or more of the rotation direction and rotation speed of the motor shaft(col. 1: 27-31, col. 14: lines 11-38). .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,480,376 to Knox, and in view of USPN 6,343,415 to Okuda. 
As to claim 2, Knox teaches the method of claim 1. Knox does not teach a method wherein the one or more identifiers are magnetic splines on the motor shaft. 
Okuda teaches a method wherein the one or more identifiers are magnetic splines on the motor shaft(col. 7: lines 33-65).            Thus, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to implement the teachings of Okuda into Knox  since Knox suggests a motor control system and Okuda suggests the beneficial use of magnetics for motor shaft sensing in the analogous art of motor control technology.

The motivation for this comes from the fact that Okuda teaches a method of using magnetics for motor shaft sensing which can be used to improve the motor control system disclosed by Knox.

Allowable Subject Matter
7. 	Claims 3-4, 7-8 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
8.	Claims 9-20 are allowed.	
9.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 9: A collar positioned around the rotating motor shaft; a one or more of sensors positioned on the collar to sense the one or more identifiers, receive from the one or more sensors an indication that the one or more motor shaft identifiers are sensed as the motor shaft rotates; determine one or more of a rotation direction and rotation speed of the rotating motor shaft based on the indication that the one or more motor shaft identifiers are sensed including remaining claim limitations. 
As per independent claim 17: Wherein the sensor is mounted on a collar around the rotating motor shaft of the motor; determine one or more of a rotation direction and rotation speed of the rotating motor shaft based on the indication of the one or more identifiers and transmit the one or more of a rotation direction and rotation speed of the rotating motor shaft to 
                                               Conclusion	
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,115,428 to Williams discloses a pump motor control system.
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846